[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1860

                        UNITED STATES,

                          Appellee,

                              v.

                     JOSE BONILLA-ROMERO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       
                                         

Rafael  Gonzalez Velez  and Rafael  Gonzalez  Velez Law  Office on                                                                           
brief for appellant.
Guillermo  Gil, United  States Attorney,  Jose A. Quiles-Espinosa,                                                                             
Senior Litigation  Counsel, Edwin O. Vazquez,  Assistant United States                                                    
Attorney, and Nelson Perez-Sosa,  Assistant United States Attorney, on                                       
brief for appellee.

                                         

                        MARCH 27, 1997
                                         

          Per  Curiam.  Appellant Jose Bonilla-Romero appeals                                 

from  the district court's  denial of his  motion to withdraw

his guilty plea  to one count of aiding and  abetting his co-

defendants  in  knowingly,   intentionally,  and   unlawfully

possessing  with intent  to distribute  cocaine and  from the

court's  denial   of  his   request  for  an   acceptance  of

responsibility reduction at sentencing.  We affirm. 

          We conclude  that the district court  did not abuse

its discretion in denying  the motion to withdraw the  guilty

plea.  See United States v. Isom, 85 F.3d 831,  834 (1st Cir.                                            

1996) (describing our  standard of review and the  factors we

consider  in reviewing the denial  of a motion  to withdraw a

guilty plea).   Bonilla has  not disputed that  he agreed  to

plead guilty in  a written  plea agreement and  that he  pled

guilty under oath at a plea hearing which complied fully with

the requirements of  Fed. R. Crim. P.  11.  His  assertion of

innocence,  made  seven  weeks  after his  guilty  plea,  was

clearly belated.  The testimony of one co-defendant suggested

a  possible defense,  but  was directly  contradicted by  the

testimony  of a  different  co-defendant,  whom the  district

court obviously  credited.  See  United States v.  Wicker, 80                                                                     

F.3d 263, 268  (8th Cir.  1996) (the district  court did  not

abuse its discretion in denying a motion to withdraw a guilty

plea where the court had assessed the defendant's credibility

negatively);  United States v. Caban,  962 F.2d 646, 650 (7th                                                

                             -2-

Cir. 1992) ("Because  credibility determinations are left  to

the  sound discretion of  the trial court,  it seems unlikely

that the  district court  abused its discretion  by rejecting

Caban's  motion to withdraw his  plea which was  based upon a

version of events that the court did not find credible.").

          Since  Bonilla  protested  his  innocence  even  at

sentencing, the district  court did not  err in declining  to

grant   him  the   requested  acceptance   of  responsibility

reduction.   See U.S. Sentencing Guidelines  Manual,   3E1.1,                            

comment. (n.3) (1995) (evidence that a defendant has accepted

responsibility may be  outweighed by inconsistent  conduct; a

defendant  who  has  pled  guilty   is  not  entitled  to  an

acceptance  of  responsibility  reduction  "as  a  matter  of

right"); United  States v.  Bradley, 917  F.2d 601,  606 (1st                                               

Cir.  1990)  (affirming  the   denial  of  an  acceptance  of

responsibility  adjustment where the  defendant had  tried to

minimize his participation in the crime "to the bitter end").

          The judgment  of the  district  court is  affirmed.                                                                         

See Loc. R. 27.1.                              

                             -3-